Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed April 27, 2022 has been entered and made of record. Claims 1, 4, 8, 12, 17, 19, 22, 26, and 30 have been amended. Claims 1-56 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 8, 12, 19, 26, 30, 37, and 46 are allowable over the prior art of record.
-- Claims 2-3, 7, 9-11, 13-18, and 55 are allowable in view of their dependency 
from claim 1.
-- Claims 4-6 are allowable in view of their dependency from claim 8
-- Claims 20-21, 25, 27-29, 31-36, and 56 are allowable in view of their 
dependency from claim 19.
-- Claims 22-24 are allowable in view of their dependency from claim 26
-- Claims 38-45 are allowable in view of their dependency from claim 37
-- Claims 47-54 are allowable in view of their dependency from claim 46.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the memory is configured to store the classification model, the 
classification model defining a relation between a combination of the feature scores and a positive predictive value of the at least one of the prognostic result or predictive result, the relation representing a sigmoidal curve having initial, intermediate and final portions, the initial portion corresponding to low positive predictive values (PPVs) for a select combination of the feature scores and exhibiting a first slope increasing at a first rate over the initial portion, the intermediate portion corresponding to intermediate PPVs for the select combination of the feature scores and exhibiting a second slope increasing at a second rate over the intermediate portion, the final portion corresponding to high PPVs for the select combination of the feature scores and exhibiting a third slope decreasing at a third rate over the final portion, the second slope and second rate being greater than the first slope and first rate, respectively”

The relevant prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses a system for analyzing at least one of ultrasound (US) images or optoacoustic (OA) images (US/OA images), comprising: a display, (107 in Fig. 1), configured to display at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), the first image including a lesion, the first image implicitly overlaid with an interior ROI outline separating an internal zone from a boundary zone of the ROI, the first image overlaid with an exterior ROI outline separating the boundary zone from a peripheral zone, (see at least: Fig. 1, and Par. 0035-0036, Par. 0038, and Par. 0061-0062); a graphical user interface (GUI), (see at least: Fig. 6, and Par. 0113, and FIG. 6); memory configured to store program instructions; and one or more processors configured to execute the programmable instructions, (see at least: Par. 0034), to: obtain feature scores in connection with at least the boundary zone and peripheral zone of the first image, (Par. 0072-0079); and output the at least one of the prognostic result or predictive result, (see at least: Par. 0046-0047), (see the rejection of claim 1 above, for more details); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

An additional prior art of record, Gilhuly, (US-PGPUB 2010/0081963) the sigmoidal curve, where the Sigmoidal relationships between features being nonlinear; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the depth to the posterior margin of the mass to the classification model to account for reduced energy reaching the posterior margin of the mass”

The closest prior art of record, Gillies et al, (US-PGPUB 2016/0260211), discloses wherein the one or more processors are further configured to obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass, and apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result, (see at least: Par. 0104, the focus has been to describe the tumor with many features using different categories: size (volume, diameter, border length), shape (shape index, compactness, asymmetry), boundary region (border length, spiculation), relation to the lung field, image intensity based features (mean, standard deviation, average air space, deviation of airspace, energy, entropy, skewness etc.) and transformed texture descriptors (wavelet transform: entropy and energy and laws features), [i.e., obtain at least one of a maximum diameter of a mass or a depth to a posterior margin of the mass]. Gillies et al further discloses in Par. 0006, that the tumor object can be classified using a decision tree algorithm, a nearest neighbor algorithm or a support vector machine, [i.e., implicitly apply the at least one of the maximum diameter or depth to the posterior margin of the mass, to the classification model, to obtain the at least one of the prognostic result or predictive result]); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations.

With respect to claim 12, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the feature scores include a US internal zone sound transmission feature score, the memory configured to store the classification model, the classification model configured to overweight the US internal zone sound transmission feature score with respect to at least one other US feature score to obtain, as a prognostic result, an indication of lymph node metastasis, the classification model configured to recognize that shadowing in the US internal zone is indicative of an increased risk of lymph node metastasis, while enhanced sound transmission is indicative of a lowered risk of lymph node metastasis”.

The relevant prior art of record, Stavros et al, (US-PGPUB 2016/0343132), discloses the obtaining feature scores in connection with at least the boundary zone and peripheral zone of the first image, (Par. 0072-0079); and outputting the at least one of the prognostic result or predictive result, (see at least: Par. 0046-0047), (see the rejection of claim 1 above, for more details); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations)

Regarding claim 19, claim 19 is in condition for allowance for at least its dependency from claim 1. As such, claim 19 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 8. As such, claim 26 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 12. As such, claim 30 is in condition for allowance, for at least similar reasons, as stated above.

With respect to claim 37, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM”.

The closest prior art of record, Stavros discloses a system, (see at least: Fig. 1, and Par. 0038), comprising: a graphical user interface (GUI) configured to receive user inputs, ((GUI), (see at least: Fig. 6, and Par. 0113, the operator is presented with a graphical user interface ("GUI") such as the interface reflected in FIG. 6. Further, Par. 0037-0038, disclose receiving user inputs); memory configured to store program instructions, and to store at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), (see at least: Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially aligns the images, including images produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic; and Par. 0034, discloses the general purpose computer, which implicitly comprises memory, which enables storing the obtained images). one or more processors configured to execute the programmable instructions, (Par. 0034, the general purpose computer implicitly comprises one or more processors), to obtain at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image, (see at least: Par. 0072-0079, the interior region and the peripheral region of a lesion may be used to classify the lesion, and a plurality of features may graded using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., implicitly obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image); and a display configured to display indicia indicative of the at least one of the prognostic result or predictive result, (see at least: Par. 0143, a classification vector is formed by the scoring of each feature, where the classification vector corresponds to a prediction of the classification for the lesion, [i.e., generating at least one of the prognostic result or predictive result]. Further, in Par. 0046-0047, the diagnosis supports sub-system 105 causes the display device 107 to highlight or otherwise annotate portions of images of the volume that the diagnosis supports sub-system 105 used to evaluate each feature in the volume. The diagnosis support sub-system 105 may then solicit the user's evaluation of the feature or other input, and the user may use the sub-system 105's annotating to reach the user's own conclusions about each feature, where the user may correct or augment one of the boundary curves used to define the periphery of the lesion and the diagnosis support sub-system 105 re-evaluates on or more features of the lesion based on the corrected periphery, [i.e., output the at least one of the prognostic result or predictive result]). However, while disclosing displaying the indicia indicative of the at least one of the prognostic result or predictive result; Stavros to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM.

A further prior art of record, Bharat et al, (US-PGPUB 2021/0259660), (based on Prov. No. 62/691,688, filed on June 29, 2018), discloses displaying indicia including a graphical-indicia, (see at least: Figs. 4-5, and Par. 0049-0050, the potential malignant tissue locations 420 can be color-coded according to the malignancy likelihoods. For example, a color scheme 430 can use a first color (e.g., green) to represent a low malignancy likelihood and gradually transition); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM.

With respect to claim 46, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM”.

The closest prior art of record, Stavros discloses a method, comprising: under control of one or more processors configured with program instructions, (Par. 0034, the general-purpose computer implicitly comprises one or more processors), for: providing a graphical user interface (GUI) configured to receive user inputs related to at least a first image from at least one of OA images or US images acquired in connection with an examination for a region of interest (ROI), (see at least: Par. 0035-0036, obtaining a plurality of images of a volume of tissue and spatially aligns the images, including images produced by various imagining technologies including but not limited to MRI, CT Scan, X-ray, Ultrasound, Optoacoustic; and Par. 0037-0038, disclose receiving user inputs. Further, Fig. 6, and Par. 0113, discloses the operator is presented with a graphical user interface ("GUI") such as the interface reflected in Fig. 6); obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image, (see at least: Par. 0072-0079, the interior region and the peripheral region of a lesion may be used to classify the lesion, and a plurality of features may graded using a scale, such as an ordinal scale, where a vector formed from the separately graded features corresponds to a likely classification or diagnosis, such that a particular vectors of these feature scores have been shown to correlate with particular lesion classifications, [i.e., implicitly obtaining at least one of a prognostic result or predictive result indicative of a trait of the lesion based on feature scores related to at least one of an internal zone, a boundary zone or a peripheral zone of the ROI in the first image); and displaying indicia indicative of the at least one of the prognostic result or predictive result, (see at least: Par. 0143, a classification vector is formed by the scoring of each feature, where the classification vector corresponds to a prediction of the classification for the lesion, [i.e., generating at least one of the prognostic result or predictive result]. Further, in Par. 0046-0047, the diagnosis supports sub-system 105 causes the display device 107 to highlight or otherwise annotate portions of images of the volume that the diagnosis supports sub-system 105 used to evaluate each feature in the volume. The diagnosis support sub-system 105 may then solicit the user's evaluation of the feature or other input, and the user may use the sub-system 105's annotating to reach the user's own conclusions about each feature, where the user may correct or augment one of the boundary curves used to define the periphery of the lesion and the diagnosis support sub-system 105 re-evaluates on or more features of the lesion based on the corrected periphery, [i.e., output the at least one of the prognostic result or predictive result]). However, while disclosing displaying indicia indicative of the at least one of the prognostic result or predictive result; Stavros to teach or suggest, either alone or in combination with the other cited references, wherein the indicia displayed includes a graphical-indicia than extends from 0% false negative ratio (FNR) to 100% likelihood of malignancy (LOM), the graphical indicia separated at a select FNR level into a first segment corresponding to predicted FNR and a second segment corresponding to predicted LOM.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/06/2022